           Case 1:19-cv-00258-JL Document 19 Filed 03/25/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Ronald Bourdon

      v.                                          Case No. 19-cv-258-JL

Northern NH Correctional Facility, Warden




                                      ORDER

      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated January 8, 2021.           Additionally, finding that

the petitioner has failed to make substantial showing of the

denial of a constitutional right, the court declines to issue a

certificate of appealability.          See 28 U.S.C. § 2253(c)(2); Rule

11, Rules Governing Habeas Corpus Cases Under Section 2254;

First Cir. LR 22.0.


      SO ORDERED.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: March 25, 2021

cc:   Ronald Bourdon, pro se
